     Case 2:19-cv-00007-MCE-CKD Document 57 Filed 09/30/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCISCO DUARTE AND                               No. 2:19-cv-00007-MCE-CKD
      ALEJANDRO GUTIERREZ,
12
                         Plaintiffs,
13                                                       ORDER
             v.
14
      COUNTY OF STOCKTON, et al.,
15
                         Defendants.
16

17          Currently pending before this court are two related motions: (1) defendants’ motion for

18   sanctions (ECF No. 36), and (2) defendants’ motion to retain confidentiality. (ECF No. 42.) In

19   their motion for sanctions, defendants allege that plaintiffs’ counsel violated the stipulated

20   protective order by using confidential information from this case in a separate complaint that

21   plaintiffs’ counsel filed against similar defendants in Weaver v. City of Stockton et al., 2:20-cv-

22   00990-JAM-EFB, which is currently pending before another judge in this district. Along with

23   their motion for sanctions, defendants contemporaneously filed in Weaver a motion to strike the

24   confidential information from that complaint. The motion to strike asserts many of the same

25   arguments set forth in the motion for sanctions.

26          After defendants filed the motion for sanctions and motion to strike, plaintiffs’ counsel

27   notified defendants in writing that, pursuant to paragraph 6.2 of the stipulated protective order,

28   plaintiffs were challenging “the confidential designation [of] both the Internal Affairs records and
                                                        1
     Case 2:19-cv-00007-MCE-CKD Document 57 Filed 09/30/20 Page 2 of 3

 1   the Weaver police report . . . .” (ECF No. 42, Ex. A.) The parties conferred and—as has been the

 2   pattern in this litigation—they were unable to agree on whether any of the confidential

 3   designations should be modified. In fact, they could not even reach a clear agreement as to which

 4   confidential documents were being challenged. As a result of the parties’ failure to hold a

 5   meaningful conference, defendants filed a motion to retain confidentiality, as they were required

 6   to do under the stipulated protective order to avoid waiving their confidential designations. The

 7   motion to retain confidentiality asks the court to decide whether every document designated as

 8   confidential in this case—1,971 documents in total—should remain so designated.

 9          On September 28, 2020, the court in Weaver decided defendants’ motion to strike. After

10   discussing the parties’ various arguments, the court found that the information included in the

11   Weaver complaint did not violate the stipulated protective order from this case.

12          In light of the district court’s ruling on the motion to strike in Weaver, and in light of the

13   parties’ apparent failure to confer meaningfully regarding the specific confidential documents in

14   dispute, the undersigned hereby orders as follows:

15          1.      Counsel for plaintiffs and counsel for defendants shall meet and confer regarding

16                  the pending motion to retain confidentiality (ECF No. 42) and attempt to resolve

17                  their differences regarding the confidential designation of documents. In the event

18                  the parties cannot agree on the appropriateness of a designation, the parties shall

19                  consider whether redaction can resolve their differences.

20          2.      If the parties are unable to resolve their dispute after the conference, they may
21                  renotice defendants’ motion for sanctions and motion to retain confidentiality for

22                  hearing and argument. Any differences unresolved by the conference shall be

23                  submitted to the court in a Joint Statement re Discovery Dispute pursuant to Local

24                  Rule 251(c). The Joint Statement, if any, shall refer to documents, or categories of

25                  documents, by Bates numbers. In the event that a party believes a difference may

26                  be resolved by redactions, that party may submit the proposed redactions to the
27                  court electronically for in camera review, in accordance with Local Rule

28                  141(e)(2)(i). Unless the parties otherwise agree in writing, any proposed
                                                        2
     Case 2:19-cv-00007-MCE-CKD Document 57 Filed 09/30/20 Page 3 of 3

 1                      redactions submitted to the court must also be served to the opposing party in

 2                      accordance with the stipulated protective order and the Local Rules.

 3            3.        The Joint Statement shall be filed no later than fourteen days prior to the hearing,

 4                      if any.

 5   IT IS SO ORDERED.

 6   Dated: September 30, 2020
                                                          _____________________________________
 7
                                                          CAROLYN K. DELANEY
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11   17.0007.confdisc

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           3
